Exhibit 10.2    VACANT LAND PURCHASE AND SALE CONTRACT   

1. This Vacant Land Purchase and Sale Contract (“Contract”) is made by and
between Provision Equity, LLC, an Illinois limited liability company and Freedom
Lane, LLC, an Illinois limited liability company (collectively the “Buyer”) and
Inland Land Appreciation Fund, L.P., a Delaware limited partnership (“Seller”)
(collectively “Parties”) with respect to the purchase and sale of the real
estate and improvements, if any, located at the Northwest corner along Routes 47
and 176 in the McHenry County, Illinois (“Property”).

Property P.I.N. #: 13-28-300-007 (Parcel 9) and 13-29-400-007 (Parcel 11);
Acreage: 81.622 acres.

2. Purchase Price. The Purchase price for the Property is Nine Hundred
Seventy-Nine Thousand Four Hundred Sixty Four and No/100 Dollars ($979,464.00)
(“Purchase Price”). The Purchase Price includes the following personal property:
None (“Personal Property”).

3. Earnest Money: Upon Buyer’s execution of this Contract, Buyer shall deposit
with Chicago Title Insurance Company, 10 South LaSalle Street, Suite 3100,
Division II, Chicago, Illinois 60603 Ms. Nancy Castro (“Escrowee”), earnest
money in the amount of $25,000.00, in the form of cash (“Earnest Money”). The
Earnest Money shall be returned and this Contract shall be of no force or effect
if this Contract is not accepted by Buyer on or before June 13, 2014.

4. Disposition of Earnest Money. In the event of default by Buyer, the Earnest
Money shall be paid to Seller. If Seller defaults, the Earnest Money, at the
option of Buyer, shall be refunded to Buyer, but such refunding shall not
release Seller from the obligations of this Contract. In the event of any
default, Escrowee shall give written notice to Seller and Buyer indicating
Escrowee’s intended disposition of the Earnest Money and request Seller’s and
Buyer’s written consent to the Escrowee’s intended disposition of the Earnest
Money within 30 days after the notice. However, Seller and Buyer acknowledge and
agree that if Escrowee is a licensed real estate broker, Escrowee may not
distribute the Earnest Money without the joint written direction of Seller and
Buyer or their authorized agents. If Escrowee is not a licensed real estate
broker, Seller and Buyer agree that if neither Party objects, in writing, to the
proposed disposition of the Earnest Money within 30 days after the date of the
notice, then Escrowee shall proceed to disperse the Earnest Money as previously
noticed by Escrowee. If either Seller or Buyer objects to the intended
disposition within the 30 day period, or if Escrowee is a licensed real estate
broker and does not receive the joint written direction of Seller and Buyer
authorizing distribution of the Earnest Money, then the Escrowee may deposit the
Earnest Money with the Clerk of the Circuit Court by the filing of an action in
the nature of an Interpleader. Escrowee may be reimbursed from the Earnest Money
for all costs, including reasonable attorney’s fees, related to the filing of
the Interpleader and the Parties indemnify and hold Escrowee harmless from any
and all claims and demands, including the payment of reasonable attorneys’ fees,
costs, and expenses arising out of those claims and demands.

5. Inspection Period. Buyer, and its duly authorized representatives shall have
until the later of thirty (30) days from the Effective Date or ten (10) days
after receipt of the last of the Survey and the Commitment (hereinafter defined)
(the “Inspection Period”) at reasonable times and upon reasonable notice to
Seller, to conduct noninvasive inspections and studies, to make a physical
inspection of the Property, to examine documents of record encumbering the
Property and conduct a phase one environmental audit and an architectural and
engineering evaluation of the Property, all at Buyer’s sole expense. No invasive
inspection may be conducted without Seller’s express written consent, not to be
unreasonably withheld. Seller shall provide access to the Property at reasonable
times, upon at least 24 hours oral or written notice from Buyer. Buyer shall
save, indemnify, defend and hold harmless Seller from the acts and/or omissions
of Buyer and its representatives, agents and contractors arising from such
inspections, audit and evaluation except to the extent caused by the mere
discovery by Buyer of pre-existing conditions at the Property or by the gross
negligence or willful misconduct of Seller. The provisions of this Section 5
shall survive the termination of this Contract or Closing. If Buyer in its sole
discretion elects not to proceed with its purchase of the Property for any
reason or no reason at all, Buyer shall, on or before the end of the Inspection
Period, serve Seller with written notice of its election to terminate this
Contract (which notice is hereinafter referred to as “Termination Notice”) and
Closing Agent shall return the Earnest Money to Buyer and thereafter this
Contract shall terminate and be null and void and of no further force and
effect, and neither Buyer nor Seller shall have any further rights, duties,
liabilities or obligations to the other by reason hereof except for those
matters that specifically survive such termination. If Buyer fails to sends the
Termination Notice on or before the end of the Inspection Period, this Contract
shall remain in full force and effect and Buyer shall have no further right to
obtain a refund of the Earnest Money pursuant to the provisions of this
paragraph.



--------------------------------------------------------------------------------

Exhibit 10.2    VACANT LAND PURCHASE AND SALE CONTRACT   

 

 

6. Possession. Seller agrees to surrender possession of the Property on the
Closing Date (as defined in Paragraph 7 below).

7. Closing. Buyer shall deliver the balance of the Purchase Price (less the
amount of the Final Earnest money, plus or minus prorations and escrow fees, if
any) to Seller and Seller shall execute and deliver the Deed (as defined below)
to Buyer at “Closing”. Closing shall occur on or prior to fifteen days (or the
next succeeding business day if the fifteenth day is not a business day) after
the expiration of the Inspection Period at a time and location mutually agreed
upon by the Parties (“Closing Date”). Seller must provide Buyer with evidence of
good and merchantable title prior to Closing.

8. Deed. At closing, Seller shall execute and deliver to Buyer, or cause to be
executed and delivered to Buyer, a recordable warranty deed (“Deed”) (or other
appropriate deed if title is in trust or in an estate), subject only to the
following, if any: covenants, conditions, and restrictions of record; all
matters shown on the survey; public and utility easements; existing leases and
tenancies, if any; visible private and public roads and easements therefore;
building setback lines and use or occupancy restrictions; zoning laws and
ordinances; acts done by or suffered through Buyer, all special governmental
taxes or assessments confirmed and unconfirmed; general real estate taxes not
yet due and payable at the time of Closing and the Land Leases dated December 2,
2013 with Gerald Gieseke, copies of which are attached to this Contract.

9. Real Estate Taxes. Seller represents that the 2013 general real estate taxes
are $1,029.28 (copies of bills attached). General real estate taxes shall be
prorated based on 100% of the 2013 tax bills.

10. “AS-IS” Condition. Seller represents that the Property is zoned A-1. This
Contract is for the sale and purchase of the Property (including any Personal
Property) in its “as-is” condition as of the Acceptance Date. The Property
(including any Personal Property) will be inspected by the Buyer who
acknowledges that no representations, warranties or guarantees with respect to
the condition of the Property (including any Personal Property) have been made
by Seller or Seller’s agents, brokers or representatives other than those set
forth herein.

11. Survey. Seller has provided to Buyer a copy of Seller’s survey of the
Property. Seller shall have prepared at its sole cost and expense a current
ALTA/ASCM Survey of the Property prepared in accordance with the 2011 Minimum
Standard Detail Requirements For ALTA/ASCM Land Title Surveys. The survey shall
be certified to Seller, Chicago Title Insurance Company, Buyer and Buyer’s
lender, if any.

 

12.

Legal Description. The legal description of the Property is attached as Exhibit
“A”.

13. General Provisions and Riders.         THIS CONTRACT WILL BECOME A LEGALLY
BINDING CONTRACT WHEN SIGNED BY ALL PARTIES AND DELIVERED (“Effective Date”).
THIS CONTRACT INCLUDES THE GENERAL PROVISIONS ON THE LAST PAGE OF THIS CONTRACT
AND THE LEGAL DESCRIPTION, ATTACHED TO AND MADE A PART OF THIS CONTRACT.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

Exhibit 10.2    VACANT LAND PURCHASE AND SALE CONTRACT   

 

OFFER DATE:   

                     June 13, 2014

BUYER’S INFORMATION:  

Provision Equity, LLC

 

Freedom Lane, LLC            

Buyer’s Name(s) (print):

Address:

 

 

City:                    State:                    Zip:  

 

Office Phone:                        Home Phone:  

 

Fax:                                        Cell Phone:  

 

Email Address:  

 

The names and addresses set forth below are for informational purposes only and
subject to change.

 

BUYER’S BROKER’S INFORMATION:

Designated Agent (print):  

 

Agent Identification Number:  

 

 

 

 

 

Broker Name:                            MLS #  

 

Office Address:  

 

City:                    State:                    Zip:  

 

Office Phone:                        Cell Phone:  

 

Fax:  

 

Email:  

 

BUYER’S ATTORNEY’S INFORMATION:

Attorney Name:  

        Jay K. Filler, Jr.

Firm:  

        Filler & Associates

Office Address:  

      P.O. Box 115

City:  

Marengo

  State:  

    IL

  Zip:  

  60152

Office Phone:  

815-568-8123

  Cell Phone:  

 

Fax:  

         815-568-8142

Email:  

    jay@marengolawoffices.com

BUYER’S LENDER’S INFORMATION: Mortgage Broker’s Name:  

 

Lender:  

 

Office Phone:  

 

  Cell Phone:  

 

Email:  

 

Fax:  

 

Office Address:  

 

ACCEPTANCE DATE:   

        June 17, 2014

SELLER’S INFORMATION:

Inland Land Appreciation Fund, LP., a Delaware limited partnership

By: Inland Real Estate Investment Corporation, a Delaware corporation, its
general partner

Seller’s Signature:  

  Guadalupe Griffin, Senior Vice President

Seller’s Name(s) (print):  

        Guadalupe Griffin

Address:   

        2901 Butterfield Road

City:  

    Oak Brook

  State:  

    Illinois

  Zip:  

    60523

Office Phone:  

 630-218-8000

  Home Phone:  

 

Fax:  

630-586-6399  

   Cell Phone:   

 

Email Address:  

       griffin@inlandgroup.com

The names and addresses set forth below are for informational purposes only and
subject to change. SELLER’S BROKER’S INFORMATION:

Designated Agent Name (print):  

        NONE

Agent Identification Number:  

 

Broker Name:  

 

  MLS #   

 

Office Address:  

 

City:  

 

  State:  

 

  Zip:   

 

Office Phone:  

 

  Cell Phone:  

 

Fax:  

 

Email:   

 

SELLER’S ATTORNEY’S INFORMATION:   

Attorney Name:  

        H. Dan Bauer

Firm:  

      Inland Midwest Development Corporation

Office Address:  

2901 Butterfield Road

City:  

Oak Brook

  State:  

    IL

  Zip:   

        60523

Office Phone;  

(630) 218-8000

Fax:  

            (630)  954-5693

Email:  

    dbauer@inlandgroup.com

 



--------------------------------------------------------------------------------

Exhibit 10.2    VACANT LAND PURCHASE AND SALE CONTRACT   

 

GENERAL PROVISIONS

A. Prorations. Rent, if any, general real taxes and other items shall be
prorated through 11:59 PM on the day prior to the Closing Date.

B. Uniform Vendor and Buyer Risk Act. The provisions of the Uniform Vendor and
Buyer Risk Act of the State of Illinois shall be applicable to this Contract.

C. Title. Seller shall deliver to Buyer or his agent evidence of merchantable
title in the intended grantor by delivering a Commitment for Title Insurance
(“Commitment”) of a title insurance company bearing a date on or subsequent to
the Acceptance Date, in the amount of the Purchase Price, subject to no other
exceptions than those previously listed within this Contract and to general
exceptions contained in the Commitment. Delay in delivery by Seller of a
Commitment due to delay by Buyer’s mortgagee in recording mortgage and bringing
down title shall not be a default of this Contract. Every Commitment furnished
by Seller shall be conclusive evidence of title as shown. If evidence of title
discloses other exceptions, Seller shall have 30 days after Seller’s receipt of
evidence of title to cure the exceptions and notify Buyer accordingly. As to
those exceptions that may be removed at Closing by payment of money, Seller may
have those exceptions removed at Closing by using the proceeds of the sale.

D. Notice. All notices required by this Contract shall be in writing and shall
be served upon the Parties or their attorneys at the addresses provided in this
Contract. The mailing of notice by registered or certified mail, return receipt
requested, shall be sufficient service when the notice is mailed. Notices may
also be served by personal delivery or commercial delivery service, by
mail-o-gram, telegram, or by the use of a facsimile machine with proof of
transmission and a copy of the notice with proof of transmission being sent by
regular mail on the date of transmission. In addition, facsimile signatures
shall be sufficient for purposes of executing, negotiating, and finalizing this
Contract. E-mail notices shall be deemed valid and received by the addressee
when delivered by e-mail and opened by the recipient, provided that a copy of
the e-mail notice is also sent by regular mail to the recipient on the date of
transmission.

E. Affidavit of Title. Seller shall furnish to Buyer at Closing an executed,
notarized affidavit of title (“Affidavit of Title”), and any other documents as
may be required by the Title Company for the issuance of any ALTA owner’s policy
and/or lender’s policy, as the case may be. The Affidavit of Title shall cover
the Closing Date.

F. Code Violations. Seller warrants that no notice from any city, village, or
other governmental authority of a dwelling code violation that currently exists
on the Property has been issued and received by Seller or Seller’s agent (“Code
Violation Notice”). If a Code Violation Notice is received after the Acceptance
Date and before Closing, Seller shall promptly notify Buyer of the Notice.

G. Escrow Closing. At the written request of Seller or Buyer received prior to
the delivery of the deed under this Contract, this sale shall be closed through
an escrow with a title insurance company, in accordance with the general
provisions of the usual form of deed and money escrow agreement then furnished
and in use by the title insurance company, with such special provisions inserted
in the escrow agreement as may be required to conform with this Contract. Upon
the creation of an escrow, payment of Purchase Price and delivery of deed shall
be made through the escrow, this Contract and the Earnest Money shall be
deposited in the escrow, and the Broker shall be made a party to the escrow with
regard to commission due. The cost of the escrow shall be divided equally
between Buyer and Seller.

H. 1031 Exchange. The Parties agree that at any time prior to the Closing Date,
Buyer and/or Seller may elect to effect a simultaneous or non-simultaneous
tax-deferred exchange pursuant to Section 1031, and the regulations pertaining
thereto, of the Internal Revenue Code, as amended. Each party expressly agrees
to cooperate with the other party in connection with any such exchange in any
manner which shall not impose any additional cost or liability upon the
cooperating party, including without limitation by executing any and all
documents, including escrow instructions or agreements consenting to the
assignment of any rights and obligations hereunder to an exchange entity, which
may be necessary to carry out such an exchange; provided, however, that any
election to effect such an exchange shall not delay the Closing Date.

I. RESPA. Buyer and Seller shall make all disclosures and do all things
necessary to comply with the applicable provisions of the Real Estate Settlement
Procedures Act of 1974, as amended.



--------------------------------------------------------------------------------

Exhibit 10.2    VACANT LAND PURCHASE AND SALE CONTRACT   

 

J. Transfer Taxes. Seller shall pay the amount of any stamp tax imposed by the
state and county on the transfer of title, and shall furnish a completed
declaration signed by Seller or Seller’s agent in the form required by the state
and county, and shall furnish any declaration signed by Seller or Seller’s agent
or meet other requirements as established by any local ordinance with regard to
a transfer or transaction tax. Any real estate transfer tax required by local
ordinance shall be paid by the person designated in that ordinance.

K. Removal of Personal Property. Seller shall remove from the Property by the
Possession Date all debris and Seller’s personal property not conveyed by Bill
of Sale to Buyer.

L. Surrender. Seller agrees to surrender possession of the Property in the same
condition as it is on the Acceptance Date, ordinary wear and tear excepted,
subject to Paragraph B of the General Provisions of this Contract.

M. Time. Time is of the essence for purposes of this Contract.

N. Number. Wherever appropriate within this Contract, the singular includes the
plural.

O. Flood Plain Insurance. In the event the Property is in a flood plain and
flood insurance is required by Buyer’s lender, Buyer shall pay for that
insurance.

P. Business Days and Time. Any reference in this Contract to “day” or “days”
shall mean business days, not calendar days, including Monday, Tuesday,
Wednesday, Thursday, and Friday, and excluding all official federal and state
holidays.

Q. Patriot Act. Seller and Buyer represent and warrant that they are not acting,
directly or indirectly, for or on behalf of any person, group, entity, or nation
named by Executive Order or the United States Treasury Department as a Specially
Designated National and Blocked Person, or other banned or blocked person,
entity, nation or transaction pursuant to any law, order, rule or regulation
which is enforced or administered by the Office of Foreign Assets Control
(“OFAC”), and that they are not engaged in this transaction directly or
indirectly on behalf of, or facilitating this transaction directly or indirectly
on behalf of, any such person, group, entity, or nation. Each Party shall
defend, indemnify, and hold harmless the other Party from and against any and
all claims, damages, losses, risks, liabilities, and expenses (including
reasonable attorneys’ fees and costs) arising from or related to any breach of
the foregoing representation and warranty.

R. Brokers. Any real estate commission due CBRE, Inc. (to be split with Joe
Ludwig of Rooster Ag’ Realty, Inc.) shall be the responsibility of Seller at
Closing. The Parties agree that other than CBRE, Inc. and Joe Ludwig of Rooster
Ag’ Realty, Inc., no real estate broker was involved in this transaction.

S. Seller’s Representations and Warranties.

 

  (a)

Seller has received no written notice of any violation of any law, zoning
ordinance, annexation agreement, building rules or any regulations of which the
Property is in violation, nor has Seller received any written notice of any
existing or threatened condemnation or other legal action of any kind involving
the Property;

 

  (b)

To the best of Seller’s knowledge without independent investigation, there are
no proposed special assessments, actions, suits, or proceedings, pending or
threatened against, by, or affecting the Seller in any court or before any
governmental agency relating to the ownership of, or Seller’s ability to convey
the Property;

 

  (c)

Seller has full power and authority to enter into this Contract and to perform
its obligations hereunder, and Seller has the right to sell the Property to
Buyer pursuant to this Contract, and each person who executes this Contract, and
all other instruments and documents in connection herewith on behalf of the
Seller, has power and authority to act;

 

  (d)

Seller has not received written notice from the United States Army Corps of
Engineers that the Property has been designated as a wetland;



--------------------------------------------------------------------------------

Exhibit 10.2    VACANT LAND PURCHASE AND SALE CONTRACT   

 

 

  (e)

The Property has no other lease than as disclosed to Buyer except a License
Agreement for a sign, a copy of which has been supplied to Buyer;

 

  (f)

Seller is not a foreign person as that term is defined in Section 1445 of the
Internal Revenue Code;

 

  (g)

To the best of Seller’s actual knowledge without independent investigation,
there is currently no condemnation or other proceeding pending or threatened
which would affect the Property, and Seller has not previously deeded or
otherwise transferred any portion of the Property to any governmental or
quasi-governmental body or agency;

 

  (h)

To the best of Seller’s knowledge without independent investigation, the
Property is not subject to a recapture agreement which would impose liability on
Purchaser; and

 

  (i)

Seller has not received written notice of any ordinance or building code
violations or any pending or any contemplated special assessments by any
governmental body in connection with the Property.